OPINION SUPPLEMENTED. February 13, 1950 Griffin Smith, Chief Justice. In the petition for rehearing it is urged that the opinion does not expressly direct those who sold their interests to refund to Mrs. Culpepper the amounts they severally received, with interest. While our thought is that the necessity for repayment is implicit in the decision, we do not object to the suggested amendment when limited to the principal. Interest, however, would not be payable, since appellants ’ rights relate back to the time the deeds were executed.